TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00274-CV


                                        J. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-19-008196, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

June 24, 2021. By request to this Court dated July 6, 2021, Carissa Crocker requested an

extension of forty-three (43) days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Crocker is hereby ordered to file the

reporter’s record in this case on or before July 19, 2021. If the record is not filed by that date,

Crocker may be required to show cause why she should not be held in contempt of court.
              It is ordered on July 8, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly